UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6079



GARY WILLIAMS,

                                           Petitioner - Appellant,

          versus


WARDEN, Wallens Ridge State Prison,

                                            Respondent - Appellee.



                            No. 05-6270



GARY WILLIAMS,

                                           Petitioner - Appellant,

          versus


WARDEN, Wallens Ridge State Prison,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.    Jackson L. Kiser, Senior
District Judge. (CA-03-448-7)


Submitted:   May 20, 2005                  Decided:   June 15, 2005


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Gary Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Gary Williams seeks to appeal two orders concerning his

28 U.S.C. § 2254 (2000) petition.              In No. 04-6079, Williams

challenges the district court’s order denying relief on his § 2254

petition.     In No. 05-6270, Williams seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and finding that Williams failed to demonstrate excusable neglect

for filing his notice of appeal in No. 04-6079 outside the thirty-

day appeal period of Fed. R. App. P. 4(a).

            In recommending that the district court find no excusable

neglect in No. 04-6079, the magistrate judge advised Williams that

failure to file timely objections could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Williams failed to object to the magistrate judge’s

recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned   that   failure   to   object   will   waive   appellate   review.

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).       Williams has waived appellate

review in No. 05-6270 by failing to file objections after receiving

proper notice.     We therefore deny a certificate of appealability

and dismiss the appeal in No. 05-6270 on the ground that Williams


                                  - 3 -
waived appellate review of the district court’s order adopting the

magistrate judge’s recommendation and finding no excusable neglect

for Williams’ failure to file a timely notice of appeal in No. 04-

6079.

           Because the district court found no excusable neglect and

hence did not extend the period for Williams to file a notice of

appeal in No. 04-6079, we find that his notice of appeal, filed

beyond the thirty-day appeal period of Fed. R. App. P. 4(a), was

untimely   filed.     Accordingly,     we   deny   a   certificate   of

appealability and dismiss No. 04-6079 as untimely filed.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             DISMISSED




                               - 4 -